TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00281-CV



                                    In re Patricia Lux Graham


                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                                             ORDER

PER CURIAM

                Relator Patricia Lux Graham has filed a petition for writ of mandamus seeking

relief from a temporary restraining order signed by the district court on May 1, 2014. With her

mandamus petition, Graham has also filed an emergency motion to stay the temporary restraining

order pending our disposition of her mandamus petition. We grant the emergency motion and stay

the district court’s May 1, 2014 temporary restraining order until further notice of the Court. See

Tex. R. App. P. 52.10(b).

                Further, we request that real party in interest, Johnson Ranch Municipal Utility

District, file a response to the mandamus petition not later than Thursday, May 15, 2014. See id.

R. 52.4, 52.8(b)(1). The real party in interest may also address, in either its mandamus response or

a separate, earlier filing, the advisability of our continuing the temporary stay pending our resolution

of the mandamus petition.

                It is ordered on May 5, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose